DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on June 21, 2022, has been entered. Claims 1 and 5 remain pending in the application. Applicant’s amendments to the specification, drawings, and claims have overcome the objections and the rejections under 35 USC 112(b) previously set forth in the non-final Office action mailed April 9, 2021.
Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 6, “sceond” should read --second--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the subject matter not supported by the original disclosure is “a net including … corners selectively affixed to the outer clips” (lines 25-28) in combination with “a base mat positionable within the rectangular base” (lines 35-36). None of Applicant’s figures show the corners of the net (17, Fig. 1) being affixed to the outer clips (8, Fig. 2). Although the specification states that the clips (8) are “for selectively affixing net corners thereon” (para. 0013, line 14), neither the specification nor the drawings explain how this feature would be combined with the base mat (16, Figs. 1 and 4), which is shown to be positioned within the area defined by the outer arms and extending to the outer clips. See annotated Figs. 1 and 4 below. For this reason, the original disclosure would not reasonably convey to one of ordinary skill in the art that Applicant had possession of the claimed invention at the time the application was filed. Claim 5 is rejected in view of its dependency from claim 1.

    PNG
    media_image1.png
    380
    658
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the use of the plural term “detents” in lines 9, 12, and 18 to describe features of “each telescoping arm” (line 6), the interior element of each telescoping arm (lines 6-9), and “each outer arm” (line 17) is unclear when considered in light of Applicant’s disclosure. As shown in Applicant’s Fig. 3, each interior element (13b) of each telescoping inner arm (13) appears to include a single detent configured to selectively engage with an aperture of the exterior element (13a), each telescoping inner arm (13) appears to include a single detent (10) configured to selectively engage the apertures (11) of the central hub (6), and each outer arm (4) appears to include a single detent (10) configured to selectively engage the apertures of the joints (5). It is unclear whether the use of the plural “detents” refers collectively to detents on the telescoping inner arms, interior elements, and outer arms (so as to encompass the illustrated embodiment that appears to include a single detent for each of the claimed purposes discussed above) or whether the claim requires a plurality of detents for each one of the telescoping arms, interior elements, and outer arms. The plain language of the claim appears to require the latter interpretation; however, the disclosure suggests the former interpretation. Thus, the scope of the claim is unclear. Additionally, the examiner notes that “the apertures” in line 10 is unclear, because the claim previously recites “one or more apertures” in line 7. It is unclear whether line 10 requires more than one aperture in each exterior element. For the purpose of examination, claim 1 will be interpreted in view of Applicant’s disclosure to mean that each interior element includes at least one detent for engagement with the one or more apertures of the exterior element, each telescoping inner arm includes at least one detent configured to engage the apertures of the central hub, and each outer arm includes at least one detent configured to engage the apertures of a corresponding one of the joints. 
Similarly, the limitation “each outer arm including … outer clips affixed to the outer arms” in lines 17 and 21-22 is confusing due to the reference to “each outer arm” (singular) having “outer clips” (plural) affixed to “the outer arms” (plural). As shown in Applicant’s Fig. 3, each outer arm (4) includes a single outer clip (8) affixed opposite to the corresponding joint. For the purpose of examination, claim 1 will be interpreted in light of Applicant’s disclosure to mean that each outer arm includes an outer clip affixed opposite to the corresponding joint.
Further regarding claim 1, it is unclear what configuration of the apparatus is encompassed by the limitation “corners selectively affixed to the outer clips, wherein the net is configured to dissipate a velocity of a golf ball striking the net” in lines 27-28, in combination with the limitation “a base mat positionable within the rectangular base, the base mat … configured to dampen a velocity of a ball striking the mat” in lines 35-36, because this combination of limitations appears to be inconsistent with Applicant’s disclosure. As noted above in the rejection under 35 USC 112(a), none of Applicant’s figures show the corners of the net (17, Fig. 1) being affixed to the outer clips (8, Fig. 2). Although the specification states that the clips (8) are “for selectively affixing net corners thereon” (para. 0013, line 14), neither the specification nor the drawings explain how this feature would be combined with the base mat (16, Figs. 1 and 4), which is shown to be positioned within the area defined by the outer arms and extending to the outer clips. See annotated Figs. 1 and 4 above. It is unclear whether these features describe different alternative configurations of the apparatus (e.g., one in which the corners of the net are affixed to the outer clips, and another in which the base mat is positionable within the rectangular base), or a single combined configuration of the apparatus. It is not readily apparent from Applicant’s disclosure how these features would be configured in the claimed combination to produce the claimed results.
Further regarding claim 1, the limitation “the interior elements are slidably extended from the exterior element” in line 31 renders the claim indefinite, because the claim includes multiple exterior elements (one for each of the telescoping arms; see claim 1, line 5-7). Due to the reference to “the exterior element” (singular) in line 31, it is unclear what arrangement of interior elements and exterior element(s) is being claimed. For the purpose of examination, “the exterior element” in line 31 will be interpreted to mean --the exterior elements--.
Claim 5 is rejected in view of its dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US Patent No. 9,795,857, hereinafter Nelson) in view of Hajarian (US Patent Pub. 2012/0100940, hereinafter Hajarian) and Rukket (YouTube video posted February 13, 2018; hereinafter Rukket).
Regarding claim 1, Nelson discloses a portable golf ball return apparatus (ball net structure 500, Fig. 5; col. 11, line 53-col. 12, line 10) comprising a central hub (hinge 22 as in Fig. 1 or a hinge similar to hinge 508 in Fig. 5). See col. 13, lines 1-5, describing Fig. 5: “an intervening structure could be present to connect the first and second support portions 504, 506 together, such as but not limited to the hinge 22 of Fig. 1 discussed above, or a hinge similar to the base extension hinge 508 discussed above.” The central hub has first and second ends (see hinge 22 in Figs. 1-4, or hinge 508 in Figs. 5-10). Telescoping inner arms (first and second support portions 504, 506, each being telescopic as described at col. 12, lines 11-15) are pivotally connected to the central hub at each of the first and second ends (e.g., as shown with respect to similar first and second support portions 14, 16 and hinge 22 in Figs. 1-2; col. 6, line 65-col. 7, line 1). Each telescoping inner arm (504, 506) is understood to inherently include an exterior element and an interior element narrower than the exterior element and fitting inside the exterior element for slidable engagement with the exterior elements, since the term “telescoping” used by Nelson means, by definition, “causing to slide inward or outward in or as if in overlapping cylindrical sections” (American Heritage® Dictionary of the English Language, Fifth Edition). A joint (first and second base extension hinges 508, 510) is affixed to each of the telescoping inner arms (504, 506) opposite the central hub (col. 11, lines 55-64). Outer arms (first and second base extensions 512, 514) are pivotably connected to each of the joints (508, 510; col. 11, lines 55-64). Anchor posts (shafts 1044, Figs. 10-11) extend perpendicularly to each joint (508, 510; col. 18, lines 48-59, “at an angle θ within the range of 0 and 90 degrees”). A vertical rod (516, Fig. 5) is inserted into each of the anchor posts (col. 19, lines 27-32). A net (520) includes opposing sides (with sleeves 524) slidably installed over the vertical rods (col. 20, lines 20-22) and corners (Fig. 5). The net (520) is inherently capable of performing the functional limitation of dissipating a velocity of a golf ball striking the net (see col. 6, lines 51-65, “the ball net structure captures or catches the ball so that the user does not have to travel great distances to retrieve the ball”). In a deployed configuration of the apparatus (Fig. 5), the inner telescoping arms (504, 506) are pivoted to extend outward from the central hub oppositely along a common longitudinal axis (col. 13, lines 1-11; see arrangement of similar first and second support portions 14, 16 with respect to hinge 22 in Fig. 1), the interior elements are slidably extended from the exterior elements to provide a longitudinal length of the inner telescoping arms longer than a length of the exterior element (col. 13, lines 11-15, “extend … such that the size of the first and[] second support portion can be adjusted”), and the outer arms (512, 514) are pivoted to extend perpendicular to the common longitudinal axis and parallel to each other to form a rectangular base (Figs. 5-7).
In the Fig. 5 embodiment, Nelson does not explicitly teach the claimed arrangement of apertures and detents, including at least two apertures proximate each end of the central hub and detents on the telescoping inner arms configured to engage the apertures of the central hub, one or more apertures on each exterior element and detents on the interior elements for engagement with the apertures of the exterior elements, and at least two apertures on each joint and detents on the outer arms configured to engage the apertures of the joints. Nelson also does not teach outer clips affixed to the outer arms such that the corners of the net are selectively affixed to the outer clips, and a base mat positionable within the rectangular base.
With respect to the apertures of the central hub and joints, and the corresponding detents on the inner and outer arms, Nelson further teaches an embodiment of a hub/joint (bracket 2212, Fig. 25; col. 26, lines 3-44) comprising two apertures (openings 2307) and an arm (extension 2208) pivotally coupled to the hub/joint (2212) and including a corresponding detent (push button 2306) configured to engage the apertures (2307) of the hub/joint (2212) to removably anchor the arm (2208) in different pivotable positions relative to the hub/joint (2212; col. 26, lines 32-44). This permits the arm (2208) to be locked in a deployed position for use as well as in a collapsed position for storage (col. 26, lines 39-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the pivotal connections in Nelson’s Fig. 5 embodiment to include two apertures and a corresponding detent, as taught in Nelson’s Fig. 25 -- specifically, by adding two apertures in each end of the central hub and a detent on each of the inner arms to engage the apertures in the corresponding ends of the central hub, and by adding two apertures to each joint and a detent on each of the outer arms to engage the apertures in the corresponding joints -- in order to permit the inner and outer arms to be safely locked against accidental pivotal movement in both a deployed position for use and a collapsed position for storage.
With respect to the apertures of the exterior telescoping elements and the detents of the inner telescoping elements, Hajarian teaches a similar apparatus (Figs. 1-4, para. 0017), with telescoping arms (pole parts 12 housing poles 13) each including an exterior element (pole part 12) including apertures (holes 14) and an interior element (pole 13) narrower than the exterior element (12) and fitting inside the exterior element for slidable engagement with the exterior element (12) and including a detent (spring action lock pin 15) for engagement with the apertures (14) of the exterior element (12) to selectively fix an extended length of the telescoping arms (12, 13; para. 0020). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Nelson by including apertures in the exterior element of each of the telescoping arms and a detent on the interior element of each of the telescoping arms, as taught by Hajarian, so that the telescoping arms can be conveniently locked in both an extended position for use and a retracted position for storage.
With respect to the outer clips and the base mat, Rukket teaches a portable golf ball return apparatus (“Rukket Sports Haack Golf Net”) comprising outer clips (see Rukket Screenshot 2 below; also see video at 3:40-3:45) affixed to outer arms, with corners of a net selectively affixed to the outer clips (see video at 3:08-3:11, “attach the lower back loops to the ends of the legs”) and the net configured to dissipate a velocity of a golf ball striking the net (see video at 3:24-3:30). Rukket also discloses a base mat (see Rukket Screenshot 1 below) made of artificial turf, which is understood to be an energy dissipating material (i.e., a material capable of dissipating energy of an impact). The limitations “positionable within the rectangular base” and “configured to dampen a velocity of a ball striking the mat” are functional limitations of the mat. Regarding functional limitations, the examiner notes that an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). In this case, Rukket’s mat is inherently capable of being positioned (i.e., “positionable”) within the base (since the mat is small relative to the size of the base of the apparatus, as shown in Screenshot 1 below). Additionally, the energy dissipating artificial turf material is understood to be inherently capable of dampening a velocity of a ball striking the mat as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the apparatus of Nelson by affixing outer clips to the outer arms opposite the corresponding joints, selectively affixing corners of the net to the outer clips, and including a base mat of energy dissipating material as taught by Rukket, in order to facilitate golf practice (see Rukket Screenshot 1, as well as Nelson, col. 2, lines 32-40).


    PNG
    media_image2.png
    342
    576
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    336
    576
    media_image3.png
    Greyscale

Regarding claim 5, the modified Nelson teaches the claimed invention substantially as claimed, as set forth above for claim 1. Nelson further teaches, in a collapsed configuration of the apparatus, the inner telescoping arms (first and second support portions 504, 506) are pivoted to extend perpendicularly outward from a longitudinal axis of the central hub and parallel to each other (as shown in Fig. 2a with respect to similar first and second support portions 14, 16 connected by hinge 22; see col. 13, lines 1-5, describing presence of hinge 22 connecting first and second support portions 504, 506 of Fig. 5), the interior elements are slidably positioned within the exterior elements to minimize a longitudinal length of the inner telescoping arms (col. 13, lines 11-15, “the first and[] second support portions can be telescopic support portions … that can … retract such that the size of the first and[] second support portion can be adjusted”), and the outer arms (512, 514) are pivoted to extend parallel to the inner telescoping arms (Figs. 9 and 13). It is the examiner’s position that Nelson clearly teaches the claimed collapsed configuration in the written specification, as discussed above. The examiner recognizes that this collapsed configuration is not illustrated in Nelson’s figures. If there is any doubt regarding the examiner’s conclusion that Nelson discloses the collapsed configuration as claimed, then the examiner notes that Hajarian further discloses a collapsed configuration (Fig. 4; para. 0020) in which telescoping inner arms (rear horizontal poles 12, 13) are pivoted to extend perpendicularly outward from a longitudinal axis of a central hub (11) and parallel to each other, the interior elements (13) are slidably positioned within the exterior elements (12) to minimize a longitudinal length of the inner telescoping arms (12, 13), and outer arms (horizontal side poles, at 15 in Figs. 3-4) are pivoted to extend parallel to the inner telescoping arms (12, 13), so that the apparatus can be compactly collapsed for storage and transport (para. 0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nelson by collapsing the apparatus into its smallest dimensions for storage, as suggested by Hajarian, including pivoting the inner telescoping arms to extend perpendicularly outward from the longitudinal axis of the central hub and parallel to each other, slidably positioning the interior elements within the exterior elements to minimize the longitudinal length of the inner telescoping arms, and pivoting the outer arms to extend parallel to the inner telescoping arms, so that the apparatus can be compactly collapsed for convenient storage and transport.
Response to Arguments
Applicant's arguments filed June 21, 2022, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that Nelson does not teach outer clips and a base mat, the examiner notes that these features are taught by Rukket, as set forth above in response to Applicant’s amendment. In response to Applicant’s argument that Rukket is not similar to the claimed apparatus, the examiner maintains that the Rukket apparatus, like the claimed apparatus, is a portable golf ball return apparatus and is therefore clearly analogous art. In response to Applicant’s arguments with respect to the difficulty of assembling the Rukket apparatus, the examiner notes that the primary reference, Nelson, teaches the claimed features related to ease of assembly. Rukket has been relied upon only as teaching the outer clips and the base mat. In response to Applicant’s argument that Rukket does not teach outer clips, the examiner notes that Rukket’s attachment hooks on the ends of legs (cited above) appear to be structurally and functionally identical to those disclosed by Applicant. Applicant has not explained why these components of Rukket would not be considered outer clips as claimed. In response to Applicant’s argument that Rukket does not teach a base mat positionable within the rectangular base, the examiner notes that the claim does not require that the mat is positioned within the rectangular base, only that the mat is positionable within the rectangular base. In other words, the positioning of the mat is claimed as a functionality of the mat, not a structural limitation of the apparatus. The mat of Rukket is clearly capable of being positioned within the base of the apparatus. In response to Applicant’s argument that the mat of Rukket is not configured to dampen a velocity of a ball, the examiner notes that the mat is made of artificial turf, which is clearly understood to be a material inherently capable of dissipating energy and thus also inherently capable of dampening velocity of a ball. As noted above, an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Applicant has not pointed out any differences in either structure or material that would distinguish the claimed base mat from the mat of Rukket.
Applicant’s arguments with respect to Dickerson are moot because Dickerson has not been relied upon in the current rejection. However, the examiner notes that Applicant applies similar arguments to both Dickerson and Rukket. For that reason, the arguments with respect to Dickerson and Rukket will be addressed here. With respect to Dickerson, Applicant argues that the function of the net disclosed by Dickerson -- “to absorb motion of the golf ball and return the golf ball to the practice golfer” (col. 12, lines 2-7) -- is different than Applicant’s claimed function “to dissipate a velocity of a golf ball striking the net.” However, it appears to the examiner that the function “to absorb motion” is the same as the function “to dissipate a velocity.” The examiner finds nothing in Applicant’s claims or disclosure to distinguish the function of dissipating velocity from the motion-absorbing function of the prior art devices. Moreover, in response to Applicant’s argument the function of returning the golf ball to the golfer, as in Dickerson and Rukket, is somehow at odds with the claimed velocity dissipating function, the examiner notes that Applicant’s claims explicitly describe the apparatus as a “golf ball return apparatus” (see preamble, emphasis added). Moreover, Applicant’s specification clearly states that “[a]n object of the invention is to allow a golf ball to be returned to a player when struck by a golf club. As in most conventional ball returns, the player stands in front of the device, hits the ball and the apparatus catches and returns the ball at a much slower rate of speed” (para. 003). For these reasons, the examiner finds no difference between the claimed function of dissipating velocity of a golf ball and the prior art functions of absorbing motion of a golf ball and returning the golf ball to the golfer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SteadyDoggie Golf Net Bundle was first available for sale on Amazon.com on July 17, 2018, which is more than one year prior to the March 26, 2020, effective filing date of this application and is therefore prior art. SteadyDoggie discloses a portable golf ball return apparatus which appears to be very similar to the disclosed apparatus. (Although Provisional Application No. 62/764,985 was filed August 20, 2018, describing subject matter similar to the current application, the current application was not filed within one year of the provisional application and does not claim priority to the provisional application. Thus, the current application is not entitled to the earlier filing date of the provisional application.)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /September 7, 2022/